Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 06/09/2021.
Claims 1-20 have been canceled.	
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a Continuation of 16/249,636 (Patent US 10,990,625), which was filed on 01/16/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 06/09/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,625. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17218594
Patent US 10,990,625
Claim 21:
A method for creating a media playlist preview for a media playlist, the media playlist having a plurality of media content items, the method comprising:

automatically identifying, using at least one computing device, a subset of the plurality of media content items of the media playlist;

determining preview portions of the subset of the plurality of media content items;

determining an arrangement of the preview portions of the subset of the plurality of media content items; and

generating a playlist preview object, distinct from the media playlist, for the media playlist preview, the playlist preview object identifying the arrangement of the preview portions.


Claim 1:
A method for creating a media playlist preview for a media playlist, the media playlist having a plurality of media content items, the method comprising: automatically identifying, using at least one computing device, a subset of the plurality of media content items of the media playlist; 

determining preview portions of the subset of the plurality of media content items; 

arranging the preview portions of the subset of the plurality of media content items; and 

generating a playlist preview object, distinct from the media playlist, for the media playlist preview, the playlist preview object identifying an arrangement of the preview portions, wherein the playlist preview object is sharable with at least one other user of a media streaming service.
Claim 32:
A media delivery system for delivering a media content playlist to a media playback device, the media playlist having a plurality of media content items, the media delivery system comprising: 

a processing device; 

a media data store storing a plurality of playlists; and 

a computer readable data storage medium storing software instructions that, when executed by the processing device, cause the media delivery system to: automatically identify, using at least one computing device, a subset of the plurality of media content items of the media playlist; 

determine preview portions of the subset of the plurality of media content items; 

determine a transition effect; arrange the preview portions of the subset of the plurality of media content items and the transition effect into an arrangement, the transition effect being arranged between adjacent preview portions; and 

generate an audio object, distinct from the media playlist, for the media playlist preview, the audio object identifying the arrangement of the preview portions and the transition effect.
Claim 12:
A media delivery system for delivering a media content playlist to a media playback device, the media playlist having a plurality of media content items, the media delivery system comprising: a processing device; a media data store storing a plurality of playlists; and 

a computer readable data storage medium storing software instructions that, when executed by the processing device, cause the media delivery system to: automatically identify, using at least one computing device, a subset of the plurality of media content items of the media playlist; 

determine preview portions of the subset of the plurality of media content items; 

determine a transition effect; arrange the preview portions of the subset of the plurality of media content items and the transition effect, the transition effect arranged between adjacent preview portions; and generate an audio object, distinct from the media playlist, for the media playlist preview, the audio object identifying an arrangement of the preview portions and the transition effect, wherein the audio object is shareable with users of a media streaming service.
Claim 39:
A media playback device comprising:

a content output device configured to output a media content playlist selected from media content items, the media playlist having a plurality of media content items;

a processing device; and

a computer readable data storage medium storing software instructions that, when executed by the processing device, cause the media playback device to:

receive a user selection of the media playlist; 

receive a user selection of subset of a plurality of media content items from the media playlist;

determine preview portions of the subset of the plurality of media content items;

determine an arrangement of the preview portions of the subset of the plurality of media content items; and

generate an audio object, distinct from the media playlist, for the media playlist preview, the audio object identifying the arrangement of the preview portions.
Claim 19:
A media playback device comprising: a content output device configured to output a media content playlist selected from media content items, the media playlist having a plurality of media content items; 

a processing device; and a computer readable data storage medium storing software instructions that, when executed by the processing device, cause the media playback device to: receive a user selection of the media playlist; receive a user selection of subset of a plurality of media content items from the media playlist; 

determine preview portions of the subset of the plurality of media content items; arrange the preview portions of the subset of the plurality of media content items; and g

enerate an audio object, distinct from the media playlist, for the media playlist preview, the audio object identifying an arrangement of the preview portions, wherein the audio object is shareable with users of a media streaming service.


Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this tidle, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the mamner in which the invention was made.

7. 	Claims 21-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meaney et al (US 20100281376) in view of Jehan (US 20160342594). 
Claim 21: 
Meaney suggests a method for creating a media playlist preview for a media playlist, the media playlist having a plurality of media content items, the method comprising: automatically identifying, using at least one computing device, a subset of the plurality of media content items of the media playlist [Fig 3-4 and par 104 (Preview clip data elements are subsets of media content items)]. Meaney suggests determining preview portions of the plurality of media content items [Par 57, 104, 112-113 and 241 (Preview clip data elements are subsets of media content items)]. Meaney suggests determining an arrangement of the preview portions of the subset of the plurality of media content items [Par 57, 104, 112-113 and 241 (Clips playing sequence is an arrangement of the preview portion)]. Meaney suggests generating a playlist preview object, distinct from the media playlist, for the media playlist preview, the playlist preview object identifying the arrangement of the preview portions [Par 57, 104, 112-113 and 241 (Playlist generation)].
Although Meaney sufficiently discloses generating preview portions and media playlist preview the Examiner nevertheless introduces Jehan for further clarification [Par 75, 20, 23, 47 and 51 and Fig 3].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to provide generating preview portions and media playlist preview [Par 75, 20, 23, 47 and 51 and Fig 3].
Claim 22:
The combined teachings of Meaney and Jehan suggest wherein determining the arrangement of the preview portions of the subset of the plurality of media content items is based on at least one acoustic property of the subset of the plurality of media content items [Meany: Par 7 (Audio enhancement)].
Claim 23:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is a tempo [Jehan: Par 26].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of  an audio part of a video clip [Par 25-26].
Claim 24:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is an energy [Jehan: Par 25].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of  an audio part of a video clip [Par 25-26].
Claim 25:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is a timbre [Jehan: Par 25].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of  an audio part of a video clip [Par 25-26].
Claim 26:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is a pitch [Jehan: Par 25].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of  an audio part of a video clip [Par 25-26].
Claim 27:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is a rhythm [Jehan: Par 25].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of  an audio part of a video clip [Par 25-26].
Claim 28:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is a melody [Jehan: Par 69].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of  an audio part of a video clip [Par 25 and 69].
Claim 29:
The combined teachings of Meaney and Jehan suggest wherein the at least one acoustic property is a harmony [Jehan: Par 26].
Both references (Meaney and Jehan) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Meaney and Jehan before him/her, to modify the system of Meaney with the teaching of Jehan in order to determine acoustic properties of an audio part of a video clip [Par 25 and 26].
Claim 30:
The combined teachings of Meaney and Jehan suggest determining a duration of the media playlist preview [Meany: Par 66, 212 and 25] and determining the preview portions of the subset of the plurality of media content items based at least in part on the duration of the media playlist preview [Meany: Par 79 and 85].
Claim 31:
The combined teachings of Meaney and Jehan suggest wherein determining the duration of the media playlist preview is based on a duration request [Meany: Par 66 and 251].


Allowable Subject Matter
8.	Claims 32-40 are in conditions for allowance.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/03/2022

/HUNG D LE/Primary Examiner, Art Unit 2161